Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bastiaens et al (WO 00/08443).
	Regarding claims 1, 14, Bastiaens et al discloses a system and method (multiple frequency fluorescence lifetime imaging apparatus) (40) comprising: a laser light source (41) (i.e. Argon/Krypton laser) to: provide excitation light (42) at an intensity; modulate (sinusoidally modulate)  the intensity of the excitation light (42) according to a periodic function; and deliver the modulated excitation light (45) to a sample (1), wherein the sample (1) comprises a fluorophore concentration; a receiver to receive a fluorescence signal emitted from the fluorophore concentration over a time period; and a computing device (81) comprising: a non-transitory memory storing computer-executable instructions; and a processor that executes the computer-executable instructions (See Fig. 4 and page 19 lines 1-9, page 20, lines 15-21) to at least: transform the fluorescence signal to the frequency domain; and measure a fluorescence lifetime associated with the sample in the frequency domain based on a DC component  using relationships (5) and (6) (See page 11, lines 1-5).

    PNG
    media_image1.png
    364
    816
    media_image1.png
    Greyscale

	Regarding claims 2, 17, Bastiaens et al discloses wherein the modulated excitation light (45) saturates the sample (1) (See Fig. 4).
Regarding claims 3, 18, Bastiaens et al discloses wherein the processor executes the computer-executable (81) instructions to provide a microscopy image of the sample with a resolution enhanced by at least a factor of the square root of two compared to a traditional multiphoton microscopy image (i.e. computer system (81) providing fluorescence lifetime image) (See Fig. 4).
Regarding claims 4, 19, Bastiaens et al discloses wherein the microscopy image of the sample is based on the DC component and at least the first harmonic component and a second harmonic component generated by non-linear optical mixing of the modulated excitation light (i.e. average phase and modulation dependent fluorescence lifetimes ( evaluated based on the dc component and the cosine (an) and sine (bn) components) (page 12, lines 13-19, page 13, 9-16).
Regarding claims 5, 20, Bastiaens et al discloses wherein the processor is configured to recognize zeroes corresponding to nodes encountered in the second harmonic corresponding to an absence of light at specific excitation irradiances (i.e. polarity of any voltage applied to the 
Regarding claim 6, Bastiaens et al discloses wherein the DC component improves a signal to noise ratio of a microscopy image created based on the fluorescence lifetime to improve imaging rate by a factor of at least 2 compared to traditional one photon microscopy (i.e. dc component) (page 13, lines 9-16).
Regarding claim 7, Bastiaens et al discloses wherein the DC component improves a signal to noise ratio of a microscopy image created based on the fluorescence lifetime to improve imaging rate by a factor of at least 4 compared to traditional one photon microscopy (i.e. dc component) (page 13, lines 9-16).
Regarding claim 8, Bastiaens et al discloses wherein the laser light source (Argon/Krypton laser) (41) comprises: one or more mode-locked lasers to provide the excitation light (42) at the intensity; and a modular (AOMs) (43)(44) to modulate (i.e. sinusoidally modulate) the intensity of the excitation light (42) according to the periodic function, wherein the modulator comprises at least one of an electro-optic modular, an acousto-optic modular, a spatial light modular, and one or more gratings (See Fig. 4 and page 14, lines 5-6, page 19, 1-9).
Regarding claim 9, Bastiaens et al discloses wherein the receiver comprises a photomultiplier tube to collect the fluorescence signal (CCD camera) (10) (See Fig. 4 and page 20, lines 15-24).
Regarding claim 10, Bastiaens et al discloses wherein the receiver further comprises: a signal processing component comprising at least one of an amplifier (microchannel plate) (7) and a low pass filter (phosphor screen) (9); and an analog-to-digital convertor to create a digital signal based on the fluorescence signal to input to the computing device (See Fig. 1a and page 3, lines 15-17, 29-page 4, line 2).
 evaluated based on the dc component and the cosine (an) and sine (bn) components (see page 11, lines 1-5, page 12, lines 13-19 and 9-16). 
Regarding claim 15, Bastiaens et al discloses wherein further comprising converting, by an analog-to-digital converter, the fluorescence signal in the time domain to the frequency domain (i.e. performing Fourier transform on sampled output of a CCD) (see page 21, lines 4-5).
Regarding claim 16, Bastiaens et al disclose wherein the DC component improves a signal to noise ratio of a microscopy image created based on the fluorescence lifetime to improve imaging rate by a factor of at least 2 compared to traditional one photon microscopy or at least 4 compared to traditional one photon microscopy (i.e. dc component) (page 13, lines 9-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaens et al (WO 00/08443) in view of Lakowicz et al (US 5,759767 A).
Regarding claims 12-13, Bastiaens et al discloses all of the limitations of parent claim 1, as described above, however, Bastiaens et al is silent with regards to wherein the excitation light leads to an absorption of at least two photons by the sample.  Lakowicz et al discloses two photon and multi-photon measurement of analytes in animal and human tissue and fluids, comprising: irradiating an analyte with three photons results in a fluorescent emission from the sample (col. 8, claim 16).  Thus, it would have been obvious to modify Bastiaens et al to irradiate with two or more photons, as taught supra by Lakowicz et al so as to enable higher resolution images with deep penetration. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iketaki et al (US 2001/0045529 A1) disclose a double-resonance-absorption microscope for super resolution by a double-resonance absorption process.

    PNG
    media_image2.png
    230
    592
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884